Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants’ amendment to the abstract filed on 06/16/2021, and amendment to the specification filed on 06/16/2021 and 06/18/2021, is acknowledged.
Applicants' amendment of the claims, filed on 05/19/2021, in response to the rejection of claims 1-16 from the non-final office action, mailed on 02/19/2021, by amending claims 1, 6-7, 11, 15-16 and canceling claims 2-5, 10, 12-14, is acknowledged and will be addressed below.

Claim interpretation
(1) In regards to the “magnetic field focusing member” in “a magnetic field focusing member disposed at an outer side of the coil” of Claim 1,
Applicants’ specification discloses “For example, when a heating means 15000 according to an embodiment of the present application is a coil 16000, the magnetic field focusing member 17000 configured to focus the magnetic field formed around the coil 16000 may be included as the heating aid in the heating assembly. In this case, "focusing" may be interpreted as focusing magnetic flux of a magnetic field to any one region”, see the paragraph [0235] of the published instant application.
Consequently, the “magnetic field focusing member” will be examined inclusive of any type of means or material preventing a leak of magnetic flux around the coil, for instance, a ferrite, as disclosed in the applicants’ paragraph [0236].

(2) In regards to the “wherein the magnetic field focusing member is disposed at an outer side of the first part of the coil so that a temperature of the upper region of the crucible is maintained higher than a temperature of the lower region of the crucible during a deposition process” of Claim 1,
The “so that a temperature of the upper region of the crucible is maintained higher than a temperature of the lower region of the crucible during a deposition process” is an operation result caused by use of the magnetic field focusing member disposed at an outer side of the first part of the coil, in other words, when the magnetic field focusing member is disposed close to a region, the region intrinsically has a higher temperature, compared to other areas having no member, due to the prevention of the magnetic flux leak from the induction heating coil, thus more heat is generated in the region.
Consequently, when an apparatus has a magnetic field focusing member at an upper region, it is sufficient to meet the “so that a temperature of the upper region of the crucible is maintained higher than a temperature of the lower region of the crucible during a deposition process”, see the MPEP citations below.

MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-9, 11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 20080264342) in view of Koh et al. (KR 10-2015-0026011, hereafter ‘011, filed in IDS) and Sugita et al. (JP 2012-2446, hereafter ‘446, filed in IDS).
Regarding to Claim 1, ‘342 teaches:
Deposition apparatus (title), and the heater 27 serves as a heating source for heating the evaporation material contained in the crucible 21, and nozzle 22 (Fig. 6, [0056], the claimed “A heating assembly for a deposition apparatus, the heating assembly comprising: a crucible having an upper region and a lower region, wherein one or more nozzles are formed at the upper region”);
The coil portion of the heater 27 for induction heating ([0070], note Fig. 6 shows a coil portion around the crucible 21, a coil portion around the cylinder 24 and a coil portion around the nozzle 22, thus the naming of a “first” and a “second” can be applied any portion. Further, a lower portion of the coil around the crucible also can be interpreted as a “first” and an upper portion of the coil can be interpreted as a “second”, the claimed “a coil for induction heating the crucible, wherein the coil is disposed at an outer side of the crucible and has a first part corresponding to the upper region of the crucible and a second part corresponding to the lower region of the crucible”).

‘342 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: and a magnetic field focusing member disposed at an outer side of the coil, wherein the magnetic field focusing member is disposed at an outer side of the first part of the coil so that a temperature of the upper region of the crucible is maintained higher than a temperature of the lower region of the crucible during a deposition process.

‘342 further teaches it may be intended to control the crucible 21 and the nozzle 22 at respective different temperatures ([0062], therefore setting a different temperature in a different region is an obvious matter).

‘011 is analogous art in the field of deposition source (English title). ‘557 teaches the upper side of the main body unit maintains relatively higher temperature compared to the lower side thereof, thereby preventing the organic matter from being solidified in an opening portion (English abstract filed in IDS).

‘446 is analogous art in the field of induction heating (English abstract). ‘446 teaches a plurality of core parts 10, which reduce the magnetic leakage flux to be produced from the induction coil 110 are arranged close to the outer circumferential side of the induction coil 110 (English abstract filed in IDS).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a ferrite core part (refer the “ferrite” in [0035] of ‘446), in an outside of the upper nozzle of ‘342, for the purpose of preventing the deposition material from being solidified in an opening portion, because adding a ferrite core part around the upper coil region of ‘342 obviously reduce the magnetic leakage flux from the induction heating coil, thus it generates more heat in the upper region, see also the claim interpretation above. 


‘342 teaches nozzle 22 ([0055], note the interpretation includes that the nozzle 22 is a protruded form from the crucible 21, or the crucible 21 and the nozzle 22, together, can be interpreted as a whole crucible and a protruded portion above the nozzle 22 can be interpreted as a nozzle, the claimed “wherein the nozzle formed at the crucible has a form of protruding toward an outside of the crucible”).

Regarding to Claim 7,
‘342 further teaches it may be intended to control the crucible 21 and the nozzle 22 at respective different temperatures by making a portion of the heater 27 wound around the crucible 21 independent as a dedicated heater for the crucible 21 and also by making a portion of the heater 27 wound around the nozzle 22 independent as a dedicated heater for the nozzle 22 ([0062], note use of the coil either simultaneously or independently is merely intended use).

Regarding to Claims 8-9,
Figs. 7-9, 11 of ‘342 shows a cooling jacket 34. Further, ‘342 teaches The deposition apparatus 1 is equipped with a vacuum chamber not shown ([0028], note it is well-known deposition is performed in a chamber or reactor), thus any structure of ‘342 can be interpreted as a housing, thus when the coil is disposed at inner space of the cooling jacket or the chamber, it is clearly in a space between the coil and the wall of the housing or chamber (the wherein the heating assembly is disposed inside a housing of the deposition apparatus” of Claim 8, and “wherein the magnetic field focusing 

Regarding to Claim 11,
As discussed in the claim 1 rejection above, a ferrite core is imported to an upper nozzle region of ‘342, in order to reduce the magnetic leakage flux to be produced from the induction coil (the claimed “wherein the magnetic field focusing member is a first magnetic field focusing member”);
Fig. 6 of ‘342 clearly shows plural portions of the induction heating coil in a vertical direction, and ‘342 further teaches it may be intended to control the crucible 21 and the nozzle 22 at respective different temperatures ([0062]), consequently, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added additional ferrite core part, in an outside of the lower crucible region of ‘342, for the purpose of reducing the magnetic leakage flux from the induction heating coil, thus providing uniform heating profile around the crucible region. Further MPEP clearly guides mere duplication of the essential working parts of a device involves only routine skill in the art, see MPEP 2144.04 (therefore this reads into the claimed “wherein the heating assembly further comprises a second magnetic field focusing member disposed at an outer side of the second part of the coil”);
‘446 teaches while a case in which the material of the core 11 (FIG. 3) is a silicon steel plate has been described, the present invention is not limited thereto. Also in cases where the ferrite core and the metal core are used, the present invention is applicable ([0035]), thus the ferrite cores imported into ‘342 would have a plate shape, wherein the first and the second magnetic field focusing members are formed in a plate shape”).

‘342, ‘011 and ‘446 teach all the limitation of Claim 11, but they are silent about the “and wherein a thickness of the first magnetic field focusing member is greater than a thickness of the second magnetic field focusing member”.

However, it is we-known in the art that magnetic field shielding effect is dependent on a thickness, see Uchida (US 20150034842, hereafter ‘842, [0057] teaching “The shielding ratio of the magnetic field depends on the thicknesses of the magnetic shields 91 and 92 and the distance between the magnetic shields”). This means a thickness of the magnetic field focusing member is a result effective parameter to control heat generation, because the thicker the magnetic field focusing member is the less the magnetic field pass through the magnetic field focusing member, in other words, more stronger magnetic field dispersion reduction effect is provided, thus more heat is generated.

Consequently, even if the combined apparatus is silent about the effect of the magnetic field focusing member’s thickness, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have controlled thickness of the magnetic field focusing member in the upper nozzle 

Regarding to Claim 15,
‘342 teaches cylindrical portion 24 ([0055], note due to the cylindrical portion, which creates smaller contact surface from the lower crucible region and also from the upper nozzle region, the heat transfer is decreased, in other word, a path via which the heat accumulated on the upper portion may be transferred to the lower portion is reduced, this is commonly known knowledge as a thermal choke, the claimed “wherein: a heat conduction suppressing element is implemented between the upper region and the lower region of the crucible, and a quantity of heat transferred from the upper region of the crucible to the lower region of the crucible decreases due to the heat conduction suppressing element”).

Regarding to Claim 16,
Deposition apparatus (title, the claimed “a deposition apparatus”);
Figs. 7-9, 11 of ‘342 shows a cooling jacket 34. Further, it is well-known deposition is performed in a chamber or reactor, thus any structure can be interpreted as a housing (the claimed “comprising: a housing having a space formed therein”);
The heater 27 serves as a heating source for heating the evaporation material contained in the crucible 21, and nozzle 22 (Fig. 6, [0056], the claimed “a crucible having an upper region and a lower region, wherein one or more nozzles are formed at the upper region”);
for induction heating the crucible, wherein the coil is disposed at an outer side of the crucible and has a first part corresponding to the upper region of the crucible and a second part corresponding to the lower region of the crucible”);
The claimed “and a magnetic field focusing member disposed at an outer side of the coil”, and “and wherein the magnetic field focusing member is disposed at an outer side of the first part of the coil so that a temperature of the upper region of the crucible is maintained higher than a temperature of the lower region of the crucible during a deposition process” were discussed in the claim 1 rejection above;
The deposition apparatus 1 is equipped with a vacuum chamber not shown ([0028], thus all the evaporation components of ‘342 are in the chamber, the claimed “the crucible, the coil, and the magnetic field focusing member are disposed in the space of the housing”).

Response to Arguments
Applicants’ arguments filed on 05/19/2021 have been fully considered but they are not convincing in light of the new ground of rejection above.
In regards to the 35 USC103 rejection of claim 1 based on ‘110, applicants argue that the cited references merely rely on the use of a coil to maintain the upper side of a 
This argument is found not persuasive. 
The examiner maintains adding magnetic field focusing member is an obvious matter.
As discussed in the claim interpretation above, maintaining the upper side of a crucible at a relatively higher temperature than the lower side of a crucible is an operational result obtained by use of the magnetic field focusing member.
The cited reference clearly teaches use of the magnetic field leak prevention member around the coil, therefore, a person of ordinary skill in the art would have used the magnetic field leak prevention member, for the purpose of reducing magnetic field leak, as a result, the region that the magnetic field leak prevention member is added would have obviously obtained higher temperature.
When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01; In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/AIDEN LEE/           Primary Examiner, Art Unit 1718